AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
Eastern District of New York
Gregory Ellis )
)
)
)
Plaintiff(s) )
v. ) Civil Action No. 20 Cv 1@01
Michael McGinnis, Superintendent — )
Southport Correctional Facility 1 |)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Michael McGinnis |

To: (Defendant’s name and address) clo Kings County District Attorney's Office
350 Jay Street
Brooklyn, New York 11201

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an »fficer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Rita Dave Esq.
26 Court Street

Suite 1212
Brooklyn, New York 11242

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

wc, APTI 14, 2020

 

 

Signature of Clerk or Deputy Clerk
